DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The After Final amendment filed 10 May 2021 has been entered, and these claims are used within this Notice of Allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Xue on 25 May 2021.
The application has been amended as follows:
Claim 1
“A method for preparing hexadecahydropyrene, comprising: 
hydrogenating a hydrocarbon oil raw material that contains pyrene compounds in the presence of a first hydrogenation catalyst in a first reactor; 
hydrogenating an effluent from the first reactor in the presence of a second hydrogenation catalyst in a second reactor; 
actor to obtain a product stream comprising hexadecahydropyrene[[,]]; 
cooling the product stream[[,]]; and 
separating hexadecahydropyrene from the cooled product stream, 
wherein the pyrene compounds are selected from at least one of pyrene and unsaturated hydrogenation products thereof, 
wherein each of the first hydrogenation catalyst and the second hydrogenation catalyst comprises a carrier and an active metal component loaded on the carrier, 
wherein the active metal component is Pt, Pd, or Pt and Pd, the carrier comprises a small crystal size Y zeolite, alumina, and amorphous silica-alumina, wherein the small crystal size Y zeolite has an average grain diameter of 200-700 nm, a molar ratio of SiO2/Al2O3 of 40-120, a relative crystallinity of ≥95%, a specific surface area of 900-1,200 m2/g, and a pore volume of secondary pores having 1.7-10 nm in diameter that accounts for 50% or more of a total pore volume, and
wherein a weight percentage of the active metal component in the first hydrogenation catalyst (x1) is lower than a weight percentage of the active metal component in the second hydrogenation2/12Appl. No.: 16/464,405 Docket No. PA124.0149catalyst (x2), and a weight percentage of the small crystal size Y zeolite in the first hydrogenation catalyst (y1) is higher than a weight percentage of the small crystal size Y zeolite in the second hydrogenation catalyst (y2), wherein x1 and y1 are based on a total weight of the first hydrogenation catalyst, and x2 and y2 are based on a total weight of the second hydrogenation catalyst.”
Claim 25
0.3% to 1.4% 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendments above correct small formatting issues in claim 1 and eliminate a source of new matter from claim 25.
The prior art does not teach or suggest a method for preparing hexadecahydropyrene comprising two hydrogenation steps and separation of the hexadecahydropyrene from the effluent.
The closest prior art is Dandekar et al. (US 2017/0283717) as evidenced by ECHA (distillates (petroleum), vacuum), or is Schneider (US 3,303,227).
Dandekar teaches a process for hydrogenation of a portion of hydroprocessed vacuum gas oil (paragraphs [0031], [0062]) comprising hydroprocessing (hydrogenation) of the feed, followed by aromatics saturation (hydrogenation) of the resulting product from hydroprocessing (paragraph [0060], [0075]). ECHA teaches that the vacuum gas oils are known to comprise 5 wt% or more 4 to 6 membered condensed ring aromatics such as pyrene (page 1, blue box, page 33, constituent 120). However, there is no evidence that there is necessarily pyrene in the feed of Dandekar. Thus, there is also no evidence that there is any hexadecahydropyrene in the hydrogenated product. As such, one of ordinary skill in the art would not be motivated to add the step of separating the hexadecahydropyrene from the effluent of Dandekar, because Dandekar does not recognize the presence of such a product, and one of ordinary skill in the art would have no motivation to assume that such a product would exist in the effluent of Dandekar. Further, the instant specification teaches that treating with the specific catalysts in the order claimed provides benefits of a higher purity hexadecahydropyrene product, which is also not acknowledged in Dandekar. Thus, one of ordinary skill in the art would not find it obvious to add the step of separating hexadecahydropyrene to the process of Dandekar, and the claims are allowed.
Alternatively, Schneider teaches that perhydropyrene (hexadecahydropyrene) is produced by hydrogenating pyrene (column 1, lines 18-20) and specifically by hydrodesulfurization and partial hydrogenation of an oil comprising pyrene with nickel tungstate, followed by complete hydrogenation with a Raney nickel catalyst (column 10, lines 28-33), and then separation of the perhydropyrene from the effluent (column 10, line 59). However, Schneider does not teach the specific Y zeolite catalysts comprising platinum and/or palladium of the instant hydrogenation steps. Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772